DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teratani (US 2008/0242531).

With regard to claims 1 & 7, Teratani discloses a member for an electrostatic chuck configured to suck a target object by using an electrostatic force (paragraph 0029), wherein a lanthanoid element is included in a part of a material of the member (paragraph 0011 teaches that the chuck contains europium which is a lanthanoid), and wherein when electromagnetic waves in a wavelength region shorter than 400nm are irradiated, the member emits light in a wavelength region different from the wavelength region of the electromagnetic waves (paragraph 0048 teaches that when the aluminum nitride sintered bodies were evaluated with regards to the luminescence property when irradiated by an electromagnetic wave or an electron beam having a wavelength of 400 nm or less, that the observed luminescence peak of the body was 518 nm which is outside of the claimed ultraviolet light range) (re claim 1), wherein a content rate of the lanthanoid element is 0.5 to 10 mol% (paragraph 0011 teaches that the lanthanoid element is more than .03 mol% which the claim range overlaps) (re claim 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Teratani in view of Ito (US 2013/0285336).

With regard to claim 2, Teratani teaches the device of claim 1 and further teaches that the member is formed of ceramic including the lanthanoid element and having aluminum nitride as a main component (paragraph 0005).
Teratani does not teach that the ceramic has aluminum oxide as a main component and not aluminum nitride.  
Ito, in Figure 1, teaches an electrostatic chuck wherein the chuck is formed of ceramic including the lanthanoid element and having aluminum nitride as a main component (paragraph 0013 teaches that a chuck is formed of Alumina between 93-99% by weight and also contains cerium).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Teratani with Ito, by forming the chuck as alumina oxide and cerium, for the purpose of forming the chuck from one of the most common substrate materials used and that easily allows for electrode pastes to adhere to the chuck as well as using cerium to control the volume resistivity of the chuck.   

With regard to claims 5, 8 & 9, Teratani in view of Ito discloses the device of claim 1, and further discloses that the member is formed of ceramic including the lanthanoid element and having aluminum oxide and magnesium oxide as main components (paragraphs 0013 & 0011) (re claim 5), wherein the lanthanoid element is cerium (Ito, paragraph 0013) (re claim 8), wherein the lanthanoid element is cerium (Ito, paragraph 0013) (re claim 9).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chhatre (US 2015/0179412) in view of Teratani.

With regard to claim 10, Chhatre  teaches an electrostatic chuck comprising: a base plate (310); a ceramic plate (300) fixed to the base plate and configured to suck a target object by an electrostatic force that is generated as an embedded electrode is energized (paragraph 0022); and an edge ring (200) fitted on an outer periphery of the ceramic plate, wherein a lanthanoid element is included in a part of a material of the edge ring (paragraph 0030 teaches that the ring comprises ceria which is a lanthanoid).
Chhatre does not teach that when electromagnetic waves in a wavelength region shorter than 400nm are irradiated, the edge ring emits light in a wavelength region different from the wavelength region of the electromagnetic waves.
Teratani teaches a member for an electrostatic chuck configured to suck a target object by using an electrostatic force (paragraph 0029), wherein a lanthanoid element is included in a part of a material of the member (paragraph 0011 teaches that the chuck contains europium which is a lanthanoid), and wherein when electromagnetic waves in a wavelength region shorter than 400nm are irradiated, the member emits light in a wavelength region different from the wavelength region of the electromagnetic waves (paragraph 0048 teaches that when the aluminum nitride sintered bodies were evaluated with regards to the luminescence property when irradiated by an electromagnetic wave or an electron beam having a wavelength of 400 nm or less, that the observed luminescence peak of the body was 518 nm which is outside of the claimed ultraviolet light range).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chhatre with Teratani, by including a base plate and edge ring as taught by Chhatre to the chuck taught by Teratani, for the purpose of confining plasma to the volume above the substrate and/or to protect the substrate support.

Allowable Subject Matter
Claims 3, 4 & 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a member for an electrostatic chuck comprising all the features as recited in the claims and in combination with 90% or more of the ceramic consisting of a corundum phase.

Claim 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a member for an electrostatic chuck comprising all the features as recited in the claims and in combination with the ceramic including a CeAl11O18 phase.

Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a member for an electrostatic chuck comprising all the features as recited in the claims and in combination with 90% or more of the ceramic consisting of a spinel phase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839